Citation Nr: 0726855	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 25, 2005, 
for the award of service connection for prostate cancer.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO which 
granted service connection for prostate cancer due to 
herbicide exposure and assigned thereto a 100 percent 
disability evaluation, effective from March 14, 2005, the 
date of receipt of his claim.  The veteran appealed this 
decision seeking an earlier effective date for the grant of 
service connection.  

By rating action in August 2005, the RO found the there was 
clear and unmistakable error (CUE) in the April 2005 rating 
decision and assigned an effective date for the grant of 
service connection of February 25, 2005, the date of a 
private medical report showing a diagnosis of prostate cancer 
within one year of receipt of the veteran's claim.


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
cancer due to herbicide exposure was received on March 14, 
2005.  

2.  In August 2005, the RO assigned an effective date of 
February 25, 2005, for the grant of service connection for 
prostate cancer due to herbicide exposure.  

3.  There is no legal basis for the assignment of an 
effective date earlier than February 25, 2005, for the grant 
of service connection for prostate cancer.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2005, for a grant of service connection for prostate cancer, 
secondary to inservice herbicide exposure, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 
3.114(a), 3.151(a), 3.400, 3.816(c)(4) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by him have 
been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

Although the veteran was not informed of the VCAA notice 
provisions pertaining to the effective date for the award of 
service under the holding in Dingess, prior to initial 
adjudication of his claim in April 2005, he was notified of 
the law and regulations pertaining to effective dates in the 
August 2005 statement of the case and was given ample 
opportunity to provide additional evidence or argument.  
Despite the absence of an initial VCAA notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  Further, the Board observes that 
the veteran does not contend or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, supra.  

Effective Dates - Applicable Law and Regulations

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2006).  

In cases involving service connection for presumptive 
diseases, such as prostate cancer, the effective date is the 
day following separation from service or date entitlement 
arose if the claim is received within one year of discharge 
from service; otherwise the date of receipt of a claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the administrative issue.  If 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
issuance, in order for a claimant to be eligible for a 
retroactive payment the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing VA issue and that such 
eligibility existed continuously from that date to the date 
of claim.  38 C.F.R. § 3.114(a) (2006).  

In reference to effective dates for awards of service 
connection for disabilities incurred secondary to herbicide 
exposure, the provisions of 38 C.F.R. § 3.816 (2006), in 
pertinent part, that: 

(a) Purpose.  This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  (b) 
Definitions.  For purposes of this section -- (1) Nehmer 
class member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease. (2) Covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes mellitus 
or adult-onset diabetes). (ii) Hodgkin's disease.  (iii) 
Multiple myeloma. (iv) Non-Hodgkin's lymphoma.  (v) Acute and 
Subacute peripheral neuropathy.  (vi) Porphyria cutanea 
tarda.  (vii) Prostate cancer.  (viii) Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  (ix) 
Soft-tissue sarcoma (as defined in § 3.309(e)).  (c) 
Effective date of disability compensation.  If a Nehmer class 
member is entitled to disability compensation for a covered 
herbicide disease, the effective date of the award will be as 
follows: (1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 25, 
1985 and May 3, 1989, the effective date of the award will be 
the later of the date VA received the claim on which the 
prior denial was based or the date the disability arose, 
except as otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  (2) If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  (4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 
3.400.  

Factual Background & Analysis

The basic facts in this case are not in dispute.  Private 
medical records submitted by the veteran with his original 
claim of service connection for prostate cancer, received on 
March 14, 2005, showed that he was initially seen for an 
elevated PSA level by a private urologist in January 2005.  
Subsequent diagnostic studies and biopsy in February 2005 
revealed adenocarcinoma of the prostate.  By rating action in 
April 2005, the RO granted service connection for prostate 
cancer due to herbicide exposure, and assigned a 100 percent 
evaluation, effective from March 14, 2005, the date of 
receipt of his original claim.  The veteran disagreed with 
the effective date of the award, and argued that the 100 
percent evaluation should be assigned from December 2004, the 
date that he was first shown to have an elevated PSA reading.  
By rating action in August 2005, the RO found that there was 
CUE in the April 2005 rating decision and assigned an earlier 
effective date of February 25, 2005, the date that prostate 
cancer was first diagnosed within one year of receipt of his 
original claim.  Prostate cancer was added to the list of 
presumptive diseases associated with exposure to certain 
herbicide agents, effective November 7, 1996.  38 C.F.R. 
§ 3.309(e).  

The Board observes that under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a medical report of examination 
or hospitalization, and that the date of the examination or 
hospital admission will be accepted as the date of receipt of 
a claim if such a report relates to examination or treatment 
of a disability for which service connection has previously 
been established.  However, treatment records do not 
constitute informal claims when service connection has not 
yet been established for the condition.  38 C.F.R. § 3.157; 
Lalonde v. West, 12 Vet. App. 377 (1999) (where appellant had 
not been granted service connection, mere receipt of medical 
records could not be construed as informal claim); see also 
Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service connected rating 
where service connection has already been established).  
Based on the foregoing, therefore, an effective date for the 
grant of service connection earlier than the date of receipt 
of the veteran's claim in March 2005 would not be in 
accordance with applicable governing legal criteria.  
However, the Board will not disturb the RO's determination as 
to the effective date assigned.  

The Board has also considered the theory that an earlier 
effective date is warranted based on the legal criteria 
governing liberalizing legislation under 38 C.F.R. § 3.114, 
and the agreements arising from the civil action in Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), and Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
(Nehmer II).  See 38 C.F.R. § 3.816.  

With respect to liberalizing legislation provisions, as 
noted, the November 1996 revision to the regulation to 
establish prostate cancer as a presumptive disease was 
effective on the date of publication, that being November 7, 
1996.  See Diseases Associated with Exposure to Certain 
Herbicide Agents (Prostate Cancer and Acute and Subacute 
Peripheral Neuropathy), 61 Fed. Reg. 57,586 (Nov. 7, 1996).  
Because the change in the regulation was effective on its 
date of publication, in order for the veteran to be entitled 
to an effective date based on the provisions of 38 C.F.R. 
§ 3.114 he must have met the criteria for a grant of service 
connection on November 7, 1996.  The diagnosis of prostate 
cancer was not established until 2005.  Because he did not 
meet all eligibility criteria on the effective date of the 
regulation, he is not entitled to one year's retroactivity 
preceding the claim for service connection.  

Under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  See Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 
1991).  However, the veteran does not meet the requirements 
under Nehmer.  The veteran was not denied compensation for 
prostate cancer between September 25, 1985, and May 3, 1989; 
his claim for service connection was not pending before VA on 
May 3, 1989, nor was it received by VA between May 3, 1989, 
and the effective date of the statute or regulation 
establishing a presumption of service connection for prostate 
cancer, or received within one year from the date of his 
separation from service.  When none of the requirements is 
met, which is the case here, the effective date of the award 
shall be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  See 38 C.F.R. § 3.816.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In this case, the RO assigned an effective date of February 
25, 2005, which was earlier than the date allowable under the 
applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it 
has no alternative but to find that the veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than February 25, 
2005, for the award of service connection for prostate cancer 
due to herbicide exposure, is denied.  



		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


